DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 10 and 21 — 26 as being unpatentable
over Sugawara (U.S. Patent Application Publication No. 2006/0205901 A1) in view of Harrison
et al (U.S. Patent No. 5,849,234) as evidenced by Shinohara et al (U.S. Patent No. 5,516,456)
and Yoo et al (U.S. Patent Application Publication No. 2009/0011262 A1), of record in the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 — 10 and 21 — 26 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Sugawara (U.S. Patent Application Publication No. 2006/0205901 A1) in view of Harrison
et al (U.S. Patent No. 5,849,234) as evidenced by Shinohra et al (U.S. Patent No. 5,516,456) and Yin et al (2010 IEEE International Symposium on Electrical Insulation).
With regard to Claims 1 — 3, Sugawara discloses a prepreg (paragraph 0006) comprising
a substrate (paragraph 0068) and a curable resin, (crosslinkable; paragraph 0010), therefore
polymerized, comprising a cyclically strained alkene that is norbornene monomer that is
dicyclopentadiene (paragraph 0015) that is polymerized by ring opening metathesis in the
presence of a catalyst to provide the resin (paragraph 0030) and that has a low dielectric constant
(paragraph 0026) and a low loss tangent (paragraph 0020); the prepreg comprises a plurality of
plies because it also comprises a protective film (paragraph 0076); the substrate is porous,
because it is impregnated by the resin (paragraph 0075). Sugawara does not disclose a dielectric
constant of less than 2.7, a loss tangent of less than 0.003 and a moisture absorption of less than
1.5%, but Shinohara et al disclose that norbornene resins have a moisture absorption of 0.05% or
less (column 2, lines 28 — 33 of Shinohara et al) and Yin et al disclose that polydicyclopentadiene has a dielectric constant less than 2.7 and a dielectric loss, which is loss tangent, of less than 0.003 (Figures 4 – 5 and the two paragraphs preceding Figures 4 – 5). Alternatively, it would have been obvious for one of ordinary skill in the art to select a cyclically strained alkene that is dicyclopentadiene, as a group of cyclically strained alkenes that includes dicyclopentadiene is disclosed in paragraph 0015 of Sugawara. It also would have been obvious
to provide for a substrate that is porous, as a substrate that is impregnated by the resin is
disclosed. Sugawara et al fail to disclose a radome. However, Harrison et al teach that it is well
known in the art to provide for the manufacture of a radome using prepregs (fiber composite;
column 2, lines 8 — 15) for the purpose of forming in sections (column 1, lines 9 — 12). It
would have been obvious for one of ordinary skill in the art to provide for a radome, in order to
provide the making of the radome by a method well known in the art as taught by Harrison et al.
With regard to Claims 4 — 10 and 21, alternatively, other norbornenes are disclosed by
Sugawara (paragraph 0017) and mixture with dicyclopentadiene is disclosed (two or more;
paragraph 0022). However, because the claimed polymerizable mixture is optional, it is not
required.
With regard to Claims 22 — 23, as discussed above, mixture of dicyclopentadiene and
other norbornenes, therefore norbornene derivatives, is disclosed.
With regard to Claim 24, because a mixture of dicyclopentadiene and other norbornenes is disclosed, it would have been obvious for one of ordinary skill in the art to provide for the
claimed amount of dicyclopentadiene.
With regard to Claims 25 — 26, 5 — ethylene 2 — norbornene is disclosed by Sugawara
(paragraph 0017).

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
However, Applicant argues, on page 4 of the remarks dated July 6, 2022, that  the compositions disclosed by  Sugawara are for a printed wiring board. This is not persuasive because it is not stated by Applicant where Sugawara states that the invention is limited to a printed wiring board. Furthermore,  in paragraph 0001, it is disclosed that the compositions are for molded products, and in paragraph 0079 it is disclosed that there is no limit as to the shape of the molded product. 
 Applicant also argues on page 4  that there is nothing in Sugawara suggesting that a radome should be constructed from its circuit board substrates. This is not persuasive because the invention is not limited to circuit board substrates.
Applicant also argues on page 4 that the prepreg taught by Harrison et al is required to have a low glass transition temperature, but the prepreg in Sugawara is required to have a higher glass transition temperature. This is not persuasive because although it is required for  two layers of the prepreg taught by Harrison et al, the first and second layers, to have a low glass transition temperature, column 9, lines 1 – 13 states that the nature of additional layers can be varied according to the design parameters furnished to the manufacturing operation. The additional layers of prepreg are therefore not required to have a low glass transition temperature. Also, paragraph 0095 of Sugawara states that the glass transition temperature can be selected so as to be adapted for the purpose of use. The glass transition temperature is therefore not limited to the disclosed glass transition temperature.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782